ORDER
PER CURIAM.
Michael Brewer (“Claimant”) appeals from the judgment of the trial court which granted partial summary judgment in favor of the Estate of Letha Mildred Brewer (“the Estate of Decedent”) as well as the Estate of Decedent’s motion for directed verdict. Claimant contends the trial court erred in: (1) finding all claims for agreements entered into, or obligations incurred, and accruing five years or more prior to the filing of Claimant’s original claim are barred by the statute of limitations; (2) finding the facts presented by Claimant did not establish an agreement that overcame the presumption of gratuitous services; and (3) granting partial summary judgment on Claimant’s quantum meruit claim.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).